If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



BLANCHE HUDSON and PAT FOSTER,                                       UNPUBLISHED
                                                                     July 25, 2019
               Plaintiffs-Appellants,

v                                                                    No. 344482
                                                                     Allegan Circuit Court
JOHN C. KLEUESSENDORF and JOHN T.                                    LC No. 13-052422-NZ
BENSON,

               Defendants-Appellees.


Before: SAWYER, P.J., and BORRELLO and SHAPIRO, JJ.

PER CURIAM.

        Plaintiffs, acting in propria persona, appeal from the trial court’s order awarding
defendants attorney fees and costs in the amount of $65,246.75 after determining that plaintiffs’
civil action was frivolous when filed under MCR 2.625(A) and MCL 600.2591. This
longstanding and contentious property dispute returns to this Court for the fifth time. In Hudson
v Kleuessendorf, unpublished per curiam opinion of the Court of Appeals, issued October 11,
2016 (Docket No. 327878) (Hudson I), we affirmed the trial court’s grant of summary
disposition in favor of defendants. After granting summary disposition, the trial court
determined plaintiffs’ action was frivolous and awarded defendants $38,827.67 in attorney fees
and $5,009.65 in costs. However, in Hudson v Kleuessendorf, unpublished per curiam opinion
of the Court of Appeals, issued September 19, 2017 (Docket No. 333124) (Hudson II), we
determined that the trial court applied the wrong legal framework for making an award of
attorney fees and costs, vacated the trial court’s original award, and remanded this case to the
trial court for reconsideration in light of our opinion.1 On remand, the trial court once again
entered an award of attorney fees and costs, precipitating this current appeal. We affirm.



1
  Even before these two unpublished decisions, this Court also entered orders denying plaintiffs’
application for leave to appeal two interlocutory decisions of the trial court and their motions for
a stay pending those appeals. See Hudson v Kleuessendorf, unpublished order of the Court of



                                                -1-
        Although plaintiffs attempt to relitigate or litigate for the first time other issues, the sole
issue in this appeal is whether the trial court erred on remand when it determined plaintiffs’
complaint was frivolous at the time of its filing and that MCL 600.2591 required an award of
attorney fees and costs in favor of defendants. For the reasons set forth in this opinion, we hold
that the trial court did not clearly err on remand when it found that plaintiffs’ complaint was
frivolous at the time of its filing.

       In this Court’s decision affirming the trial court’s grant of summary disposition in favor
of defendants, we summarized the tortuous history of this case:

               Plaintiff[2] and defendants reside across the street from each other on
       Mallard Street in Fennville, Michigan. Plaintiff’s property was platted as part of
       Recreation Development Subdivision No. 1 (“the subdivision”), while defendants’
       home is on property adjacent to the subdivision. Mallard Street—as accessed
       through Blue Goose Avenue—provides the only means of access to defendants’
       property and that of other property similarly adjacent to the subdivision. Mallard
       Street is a private drive included in the 1965 plat dedication which created the
       subdivision. Notably, the plat dedication specifies that “Blue Goose Avenue and
       Mallard St. is [sic] dedicated as private to the use of the lot owners and adjacent
       property owners.”

              In 2000, plaintiff initiated a lawsuit against Richard Saputo, the former
       owner of defendants’ property, seeking to prevent Saputo from accessing his
       property via Blue Goose Avenue and Mallard Street. Plaintiff took the position


Appeals, entered March 25, 2015 (Docket No. 325351), and Hudson v Kleuessendorf,
unpublished order of the Court of Appeals, entered March 25, 2015 (Docket No. 324436). This
Court also issued a separate opinion affirming the trial court’s denial of Foster’s motion to
terminate a personal protection order issued against him, see Benson v Foster, unpublished per
curiam opinion of the Court of Appeals, issued February 24, 2015 (Docket No. 315384), and
another opinion affirming the trial court’s decision finding Foster in criminal contempt for
violating that same personal protection order, see Benson v Foster, unpublished per curiam
opinion of the Court of Appeals, issued February 24, 2015 (Docket No. 319516). In a separate
case that Foster brought against Ganges Township relating to this same property dispute, this
Court rejected his argument that the township failed to comply with the Land Division Act, MCL
560.101 et seq., by allowing the use of private roads by property owners adjacent to his
subdivision, which Foster alleged caused flooding damage to his property. See Foster v Ganges
Twp, unpublished per curiam opinion of the Court of Appeals, issued March 1, 2018 (Docket
Nos. 336937 and 337278). There are also several additional relevant trial court litigation matters
involving plaintiffs that preceded defendants’ purchase of their property in 2010. We will refer
to this extended litigation history where necessary to aid our resolution of the attorney fees and
costs issue currently before the Court.
2
  Blanche Hudson was not a party to the underlying appeal, thus explaining this Court’s use of
the single person for plaintiff.


                                                 -2-
       that the streets in question were private roadways solely for use by the
       subdivision. That case ended when plaintiff voluntarily stipulated to a dismissal
       with prejudice. In 2003, several property owners in the subdivision sued plaintiff,
       who had constructed fencing which interfered with use of Mallard Street. In
       2005, the Allegan Circuit Court ordered plaintiff to remove the obstructions. The
       court held that the 1965 plat dedication created an easement over both Blue Goose
       Avenue and Mallard Street “limited to reasonable ingress and egress throughout
       the subdivision.”

               In the present case, plaintiff again seeks to prevent neighbors from using
       Mallard Street. In particular, plaintiff sought to permanently enjoin defendants
       from using Mallard Street for any purpose based on the contention that the private
       roadway was solely for use by the subdivision. Aside from defendants’ use of
       Mallard Street to access their property, plaintiff also brought claims of
       negligence, trespass, encroachment, and nuisance, alleging that defendants made
       changes to their property and/or Mallard Street that caused water to drain onto
       plaintiff’s property, resulting in property damage. Plaintiff asked that defendants
       be compelled to remove their improvements and to re-dig a purported drainage
       ditch.

                Following defendants’ motion for summary disposition, the trial court
       granted summary disposition under MCR 2.116(C)(7) and (C)(10). The trial
       court concluded that res judicata and laches barred plaintiff’s efforts to prevent
       defendants from using Mallard Street. Regarding plaintiff’s other various claims,
       the trial court granted summary disposition under MCR 2.116(C)(10) because no
       material questions of fact remained. [Hudson I, unpub op at 1-2.]

         In Hudson II, this Court held that the trial court “utilized the wrong framework” when it
awarded attorney fees and costs to defendants pursuant to MCL 600.2591, reasoning that the trial
court’s order focused on the incorrect period for determining whether a complaint was frivolous
because “its findings, at least in part, focused on whether plaintiffs’ actions during the course of
litigation were frivolous, rather than focusing on the claims at the time they were made.”
Hudson II, unpub op at 1, 5. Although acknowledging “that a party’s litigation conduct can be
evidence to support that the primary purpose of initiating claims was to harass, embarrass, or
injure,” this Court criticized the trial court for failing to clearly analyze whether plaintiffs’ claims
were factually or legally frivolous when plaintiffs filed their complaint. Id. at 5. This Court
instructed that, on remand, the relevant inquiry must focus on plaintiffs’ purpose and knowledge
at the time of the filing of the action. Id. at 5-6. This Court vacated the award of fees and cost
and remanded the case to the trial court for reconsideration in light of its opinion clarifying the
proper legal framework. Id. at 6. On remand, the trial court awarded defendants $58,212.40 in
attorney fees and $7,034.35 in costs, for an award totaling $65,246.75. Plaintiffs appeal from
that decision.

        In considering plaintiffs’ claim of error, we follow closely our standard of review. “A
trial court’s findings with regard to whether a claim or defense was frivolous, and whether
sanctions may be imposed, will not be disturbed unless it is clearly erroneous.” Meisner Law
Group PC v Weston Downs Condo Ass’n, 321 Mich. App. 702, 731; 909 NW2d 890 (2017)

                                                  -3-
(quotation marks and citation omitted). “A decision is clearly erroneous where, although there is
evidence to support it, the reviewing court is left with a definite and firm conviction that a
mistake has been made.” Id. (quotation marks and citation omitted). “Whether the trial court
followed this Court’s rulings on remand presents a question subject to de novo review.”
Lenawee Co v Wagley, 301 Mich. App. 134, 149; 836 NW2d 193 (2013).

         “Michigan follows the ‘American rule’ with respect to the payment of attorney fees and
costs.” Haliw v Sterling Hts, 471 Mich. 700, 706; 691 NW2d 753 (2005). “Under the American
rule, attorney fees generally are not recoverable from the losing party as costs in the absence of
an exception set forth in a statute or court rule expressly authorizing such an award.” Id. at 707.
MCL 600.2591 is an exception authorizing the imposition of attorney fees and costs that, on
motion of any party, “require[s] a court to sanction an attorney or party that files a frivolous
action or defense.” Meisner Law Group PC, 321 Mich. App. at 731; see also MCR 2.625(A)(2)
(requiring an award of costs as provided by MCL 500.2591 where the trial court “finds on
motion of a party that an action or defense was frivolous”). As set forth in MCL 600.2591(3)(a),
civil action is frivolous where at least one of the following conditions exists:

              (i) The party’s primary purpose in initiating the action or asserting the
       defense was to harass, embarrass, or injure the prevailing party.

               (ii) The party had no reasonable basis to believe that the facts underlying
       that party’s legal position were in fact true.

               (iii) The party’s legal position was devoid of arguable legal merit.

“To determine whether sanctions are appropriate under MCL 600.2591, it is necessary to
evaluate the claims or defenses at issue at the time they were made, and the factual determination
by the trial court depends on the particular facts and circumstances of the claim involved.” DC
Mex Holdings LLC v Affordable Land LLC, 320 Mich. App. 528, 548; 907 NW2d 611 (2017)
(quotation marks, citation, and alteration omitted). “The purpose of imposing sanctions for
asserting a frivolous action or defense is to deter parties and their attorneys from filing
documents or asserting claims or defenses that have not been sufficiently investigated and
researched or that are intended to serve an improper purpose.” Meisner, 321 Mich. App. at 731-
732.

        It was the trial court’s initial failure to evaluate whether one or more of these conditions
existed at the time of the filing of the action that necessitated the trial court to reconsider whether
an award of attorney fees and costs pursuant to MCL 600.2591 was justified in this case. See
Hudson II, unpub op at 4-5. On remand, the trial court once again found that plaintiffs’ primary
purpose in initiating this lawsuit was to harass, embarrass, or financially injure defendants. We




                                                 -4-
conclude that there was sufficient evidence in this record to support that factual determination
and that the trial court did not clearly err in so finding.3

         The trial court found persuasive several episodes that predated the filing of plaintiffs’
complaint. First, it found persuasive a video showing Foster angrily and publicly threatening
litigation that he claimed would cost defendants $100,000 if they did not cede to his demands.
The video shows Foster asserting:

       You have no easement to use it. So come on, you want to fight, we are fighting.
       Now it is time to go to court. You go to court, you know what is going to happen.
       You are going to need to get an easement by necessity. You know how much that
       is going to cost you. I’ve talked to Karen Wellman. She is a real estate specialist.
       It is going to cost you around a hundred grand. So come on, we are fighting. You
       don’t want to talk, you want to do this bullshit. Fine with me.

We find no reason to conclude that the trial court clearly erred in viewing this video as evidence
tending to support a conclusion that plaintiffs pursued this current lawsuit for an improper
purpose.

        The trial court also found persuasive Foster’s history of violating its personal protection
order (PPO). We previously addressed this history, which also predates plaintiffs’ initiation of
the instant case, in Benson v Foster, unpublished per curiam opinion of the Court of Appeals,
issued February 24, 2015 (Docket No. 315384) (Benson I), and Benson v Foster, unpublished per
curiam opinion of the Court of Appeals, issued February 24, 2015 (Docket No. 319516) (Benson
II). In Benson I, this Court described the circumstances leading to Benson’s obtaining a personal
protection order against Foster:

               This case concerns a dispute between [Benson] and [Foster], who are
       neighbors on Mallard Drive in Fennville. [Benson] lives with John Kluessendorf,
       his partner, and [Foster] lives across the street. The friction between [Benson]
       and [Foster] began in the fall of 2011 when [Benson] and Kluessendorf placed
       trees, shrubs, and stakes on part of [Benson’s] property that abutted Mallard
       Drive; the area previously served as a drainage ditch. [Foster] did not approve of



3
  The trial court also held that, under MCL 600.2591(3)(a)(ii), plaintiffs lacked reasonable belief
to believe that their factual allegations were true and that, under MCL 600.2591(3)(a)(iii),
plaintiffs’ claims were devoid of legal merit. The trial court made these findings after reviewing
our affirmance of its summary disposition dismissal of plaintiffs’ complaint on res judicata
grounds in Hudson I, and, overall, a decades-long litigation history comprising multiple different
cases that adequately established how plaintiffs knew of longstanding water runoff issues not
attributable to defendants’ conduct and the exact contours of the neighboring properties.
Although we discern no clear error in these additional factual findings, we again note that
defendants needed to satisfy only one of these three conditions to warrant an award of attorney
fees and costs.


                                                -5-
       the fact that [Benson] filled in the drainage ditch and soon became upset with
       [Benson] and Kluessendorf. This feud escalated as [Foster] took various actions,
       including driving his truck into the trees and/or stakes, shining floodlights into
       [Benson’s] home at night, and parking his truck in such a manner as to block
       [Benson’s] access to Mallard Road.

               On May 2, 2012, [Benson] filed a petition for an ex parte PPO against
       [Foster]. The petition alleged that [Foster] drove his truck onto [Benson’s]
       property, drove his truck at [Benson], ran over [Benson’s] stakes and trees
       multiple times, ran over [Benson’s] shrub and stakes with a snow blower,
       threatened [Benson] verbally, shined floodlights into [Benson’s] home during the
       evening for weeks, blocked [Benson’s] only way of exiting Mallard Drive
       multiple times, and personally removed a survey stake from [Benson’s] property.
       The petition alleged that because of the floodlights that [Foster] aimed at their
       home for a period of approximately six weeks, [Benson] and Kluessendorf were
       unable to sleep at night. In addition, the petition alleged that [Benson] and
       Kluessendorf contacted a realtor about selling their home because of [Foster’s]
       actions. On May 4, 2012, the trial court entered a yearlong ex parte PPO against
       respondent. [Benson I, unpub op at 1-2.]

This Court held that this type of stalking, harassment, and unconsented contact was sufficient to
result in the issuance of a PPO and that Foster’s actions would cause a reasonable person to
suffer emotional distress. Id. Subsequently, in Benson II, this Court also held that sufficient
evidence existed to prove beyond a reasonable doubt that Foster violated the PPO. See Benson
II, unpub op at 4. The opinion describes one of the incidents in detail. On October 9, 2012,
Foster backed his pickup truck into defendants’ newly installed fence, damaging it. Id. There
was evidence that Foster walked right up to the fence beforehand and that another one of Foster’s
companions “who was standing nearby, raise[d] her hands in the air, as if to celebrate.” Id.
Further, the Michigan State Police trooper who responded to the incident testified that the angle
of the tire marks was inconsistent with an accident. Id. He believed that Foster “deliberately
backed directly into the fence at an almost 90 degree angle.” Id. Hewing to our clear error
standard of review, this longstanding history of hostile and ill-advised behavior by plaintiffs
against defendants firmly supported the trial court’s conclusion of a primary and improper
motivation to harass, embarrass, and injure when plaintiffs initiated this lawsuit.

        The trial court also found persuasive how—both before the inception of this lawsuit and
during the course of litigation—plaintiffs repeatedly hurled numerous inflammatory and
unproven attacks against defendants that had no material bearing on the legal merit of plaintiffs’
claims. As we previously held in Hudson II, unpub op at 5, the trial court could properly
consider conduct prefiling as well as conduct during the course of this litigation. Accordingly,
plaintiffs’ extremely uncivil behavior directing irrelevant and defamatory statements against
defendants is additional competent evidence supporting the trial court’s factual determination of
a purpose to embarrass, harass, or injure.

        Finally, we review Judge Kengis’s award of costs and attorney fees for an abuse of
discretion. After a review of his oral opinion, it is clear to us that he examined all of the factors
set forth in Pirgu v United Services Auto Ass’n, 499 Mich. 269; 884 NW2d 257 (2016), and Wood

                                                -6-
v DAIIE, 413 Mich. 573; 321 NW2d 653 (1982), and that the award was reasonable and not an
abuse of discretion.

      Affirmed.



                                                      /s/ David H. Sawyer
                                                      /s/ Stephen L. Borrello
                                                      /s/ Douglas B. Shapiro




                                          -7-